Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 9, 2010 (.People v Porco, 71 AD3d 791 [2010], affd 17 NY3d 877 [2011], cert denied 566 US —, 132 S Ct 1860 [2012]), affirming a judgment of the County Court, Albany County, rendered December 12, 2006.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]).
Eng, EJ., Skelos, Dickerson and Sgroi, JJ., concur.